DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
  	Applicant’s arguments with respect to the amended claim(s) have been considered but are largely moot because the argument does not apply to the primary reference Krenz (US 2016/0216305) used in the new grounds of rejection in the prior art rejections to follow.
Response to Amendment
 	Examiner notes Applicant has not stated where support may be found for the amendment and has made no statement that new matter has not been introduced by the amendment. 
Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


 	With respect to claims 1 and 4, Applicant claims a second measuring device which is designed to measure a current flowing through the second current-carrying element. Applicant has no support for measuring the current flowing through the second current-carrying element. As can be seen in Figure 9, the second measuring device 902 measures current in the same current carrying element 903a as the first measuring device 901. There is no current measuring in the second current-carrying element 903b. Applicant’s specification, see paragraph 37 of US-PGPUB, states the second measuring device 902 measures the current of the first current-carrying element. 
 	For purpose of examination, the current flowing through the second current-carrying element shall be interpreted as the current flowing through the first current-carrying element. 
 	With respect to claim 3, Applicant has improperly mixed the embodiments. Claim 3 was originally associated with the embodiment of Figure 2 and Figure 7 where the spectral component was compared with the predetermined value (Fig. 7 S). However, Applicant has amended claim 1 away from the Figure 2 embodiment towards the Figure 9 embodiment with two current sensors which no longer compares the spectral component to the predetermined value. Instead, the comparative magnitude is 
 	With respect to claim 4, Applicant also lacks support for the amended claim language of “comparing the frequency spectrum of the frequency spectrum of the current measurement” and “to detect whether a detected arc has occurred”. Comparing the frequency spectrum is not the same as comparing the frequency spectrum of the frequency spectrum. Likewise, to detect a detected arc is not the same as to detect an arc. 
 	For purpose of examination the claim language shall be interpreted as ‘compare the frequency spectrum of the current measurement’ and ‘to detect whether an arc has occurred’. 	
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claim(s) 1 and 3 are rejected under 35 U.S.C. 102a2 as being anticipated by Krenz (US 2016/0216305).
 	With respect to claim 1, Krenz discloses a detection device for detecting an arc (Fig. 1 A) occurring between a first current-carrying element (Fig. 1 10) and a second 1) through the first current-carrying element (Fig. 1 10); a second measuring device (Fig. 1 30) which is designed to measure a current (Fig. 1 I3) flowing through the first current-carrying element (Fig. 1 10); and an analysis device (Fig. 1 102) which is designed, through comparing [paragraph 21, comparator 102] the frequency spectrum of the current measured (Fig. 2 210) by the first measuring device [full spectrum measured] with the frequency spectrum [full spectrum measured] of the current measured by the second measuring device (Fig. 2 220 full spectrums compared with differential], to detect (Fig. 2 260) whether the arc is occurring between the first current-carrying element and the second current-carrying element or between the first current-carrying element and/or the second current-carrying element and the housing of the electronic component.  	With respect to claim 3, Krenz discloses the detection device as claimed in claim 1, wherein the analysis device is designed to detect an arc when a comparative magnitude (Fig. 3 268 FAULT COUNT) lies above a predetermined value (Fig. 3 268 LIMIT). 	
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Krenz (US 2016/0216305) in view of Behrends (US 2014/0062500).
 	With respect to claim 2, Krenz discloses the detection device as claimed in claim 1, wherein the first measuring device comprises a sensor inductively coupled paragraph 8] to the current-carrying element. Krenz does not further detail the current measuring device. Hall sensors were well known as current measuring device.
 	Behrends teaches a detection device with a Hall sensor [paragraph 30] and/or a coupling line parallel to the first current-carrying element. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the at least one measuring device comprises a Hall sensor and/or a coupling line parallel to the first current-carrying element, in order to accurately measure the current.
Allowable Subject Matter
 	Claims 10 and 12-13 are allowed. See the office action dated 12/17/20 for the reasons for allowance. Claims 4-9 are rejected under section 112 as stated above, but would be allowable if the claim rejections were overcome. The following is an examiner’s statement of reasons for indicating allowable subject matter: 

 	Claim 14 is rejected under section 112 as stated above, but would be allowable if the 112 rejections were overcome and was rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
 	With respect to claim 14, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein a common-mode filter is connected between the first-current carrying element and the second-current carrying element between the first measuring device and the second measuring device.
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tomita (US 2019/0288500) discloses arc detection.
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839